Citation Nr: 9902599	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation for based upon 
the need for regular aid and attendance of another person or 
upon housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from January 1972 to August 
1973.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Review of the record shows that at the veterans request a 
hearing was scheduled for him before a member of the Board in 
Washington, D.C.  The hearing was scheduled for December 
1998, and the veteran was informed of the hearing date in an 
October 1998 letter from the Board.  The veteran did not 
report for that hearing.  On the scheduled hearing date, via 
facsimile from the RO, the Board received a copy of a VA Form 
9 dated in November 1998 in which the veteran requested a 
Board hearing at a local VA office.  To ensure full 
compliance with due process requirements, the case must be 
returned to the RO so that a personal hearing before a member 
of the Board at the RO may be scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
